Reynolds, J.
Appeal by the employer and “its insurance carrier from a decision of the Workmen’s Compensation Board holding that claimant was entitled to a % weekly reduced earning rate of $40.08 based on an average weekly wage of $60.12. Appellants concede the findings of accident, causal relationship and permanent disability. They dispute only the board’s findings of claimant’s average weekly wage at $60.12 per week and reduced earnings of $40.08 per week. With respect to these findings, the board’s decision, after reciting the claimant’s medical history, merely states: “ The Board finds that the claimant has a causally related permanent partial disability, that the claimant’s average weekly wage prior to the injury was $60.12, and that the claimant is entitled to the maximum reduced earnings rate of $40.08 after December 2, 1964.” While it is possible for us to rationalize a method by which the board could conceivably have arrived at the results it reached, the decision itself contains absolutely none of the essential preliminary findings or explanation of the methods actually utilized by the board. Intelligent review of the present decision is thus not truly possible. Accordingly, the decision must be reversed *1045and matter remitted with direction that appropriate findings be made on the issues as to claimant’s average weekly wage and her present wage earning capacity. Decision reversed, with costs to appellants against the Workmen’s Compensation Board, and matter remitted for clarification of the decision or other proceedings not inconsistent herewith. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur in memorandum by Reynolds, J.